DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/425,202, application filed on 05/29/2019, and Preliminary Amendment subsequently filed on 05/29/2019.  Claims 1-20 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 05/29/2019 and 07/17/2020, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ansari et al. (US PG Pub No. 2017/0338023).

7.          With respect to claim 1, Ansari teaches:
An induction charging device for a partially or fully electrically operated motor vehicle (see induction charging pad for charging an electric vehicle, Abstract, para 13, 29), comprising: 
a flat temperature control arrangement including at least one channel through which a cooling fluid is flowable (see coolant assembly 30 of Fig 2; see coolant channel to dissipate heat and reduce temperature, para 31-33; see thermal control board, para 48); 
a flat charging arrangement comprising including at least one charging coil (see source induction coil, Abstract; para 13, 26); 
the at least one charging coil inductively couplable to an external primary coil during a charging process such that a battery of a vehicle can thus be is chargeable (see source induction coil to charge a battery of a vehicle, Abstract, para 13, 26-27); 
the charging arrangement coupled to the temperature control arrangement to transfer heat such that a waste heat of the at least one charging coil during the charging process is transferable to the cooling fluid in the temperature control arrangement (see transfer of thermal energy into coolant from electronics assembly in charging pad, para 38; see heat transfer from induction coil arrangement and into coolant channel, para 53); and 
a heater coupled to the temperature control arrangement to transfer heat (see heated electronics assembly, pump to move heated coolant out of coolant channel, para 32; see heat from electronics assembly thermally conducts through bottom and top walls of assembly, para 53); 
wherein a waste heat by of the heater is transferable to the cooling fluid in the temperature control arrangement during the charging process and outside of the charging process (see thermal control, coolant flowing and dissipating heat out of the charging assembly, para 33).

8.          With respect to claim 2, Ansari teaches:
wherein one of: 
the charging arrangement is secured to a first coupling side of the temperature control arrangement, and the heater is secured to a second coupling side of the temperature control arrangement disposed opposite the first coupling side (coupling interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37; power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37); 
the heater and the charging arrangement are secured to one of a first coupling side of the temperature control arrangement and a second coupling side of the (see heated electronics assembly, pump to move heated coolant out of coolant channel, para 32; see heat from electronics assembly thermally conducts through bottom and top walls of assembly, para 53; see generating heat at electronics assembly and magnetics assembly, para 36); 
and the heater is arranged in the at least one channel of the temperature control arrangement such that the cooling fluid is flowable around the heater (see heated electronics assembly, pump to move heated coolant out of coolant channel, para 32; see heat from electronics assembly thermally conducts through bottom and top walls of assembly, para 53; see generating heat at electronics assembly and magnetics assembly, para 36).

9.          With respect to claim 3, Ansari teaches:
wherein: 
the heater includes a plurality of individual heating elements which are electrically interconnected to define the heater (see heated electronics assembly, pump to move heated coolant out of coolant channel, para 32; see heat from electronics assembly thermally conducts through bottom and top walls of assembly, para 53; see generating heat at electronics assembly and magnetics assembly, para 36), and 
the plurality of individual heating elements are coupled to the temperature control arrangement to transfer heat (see heated electronics assembly, pump to move heated coolant out of coolant channel, para 32; see heat from electronics assembly thermally conducts through bottom and top walls of assembly, para 53; see generating heat at electronics assembly and magnetics assembly, para 36), and 
are one of: 
secured together (coupling interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37; power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37); 
each secured to a first coupling side of the temperature control arrangement (coupling interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37; power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37); 
each secured to a second coupling side of the temperature control arrangement disposed opposite the first coupling side (coupling interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37; power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37); and 
(see heated electronics assembly, pump to move heated coolant out of coolant channel, para 32; see heat from electronics assembly thermally conducts through bottom and top walls of assembly, para 53).

10.          With respect to claim 4, Ansari teaches:
a power electronics unit configured to rectify a current provided by the at least one charging coil (power transferred via magnetic fields and received at receiving coil, para 26; see converting power for wireless power transfer to be received at a receiving coil in a vehicle with a chargeable battery, Abstract, para 13, 28); 
a compensation unit configured to compensate a reactive power in the charging arrangement (see converting power for wireless power transfer to be received at a receiving coil in a vehicle with a chargeable battery, Abstract, para 13, 28); 
a shielding arrangement for shielding electromagnetic interference fields (see shielding arrangement, para 6, 38); and 
a field guiding arrangement configured to guide electromagnetic fields to the charging arrangement (power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37); 
wherein the at least one of the power electronics unit, the compensation unit, the shielding arrangement, and the field guiding arrangement is one of: 
(coupling interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37; power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37);  
secured to a second coupling side of the temperature control arrangement disposed opposite the first coupling side (coupling interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37; power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37); and
 arranged in the at least one channel of the temperature control arrangement such that the cooling fluid is flowable around the at least one of the power electronics unit, the compensation unit, the shielding arrangement, and the field guiding arrangement (see coolant channel path, turbulent inserts and baffles, direction of coolant flow to outlet, para 13, 26, 30-33, 35-37); and 
wherein the at least one of the power electronics unit, the compensation unit, the shielding arrangement, and the field guiding arrangement is coupled to the (coupling interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37; power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37).

11.          With respect to claim 5, Ansari teaches:
a component coupled to the temperature control arrangement to transfer heat (coupling interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37; power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37), 
wherein at least one of: a cross section of the at least one channel changes in an area of the component (see coolant channel path, turbulent inserts and baffles, direction of coolant flow to outlet, para 13, 26, 30-33, 35-37); and 
that a turbulence insert is arranged in the at least one channel in an area of the component (coolant includes flow diverters and baffles for directing the flow of coolant, para 47).

12.          With respect to claim 6, Ansari teaches:
wherein the heater is secured to the temperature control arrangement one of 
(see para 13, 26, 30-33, 35-37), 
ii) via a substance-to-substance bond, and iii) in a non-positive manner (thermal interface layer arranged onto an electrical insulator layer, para 48; thermally conductive plastic film, para 6, 33-34).

13.          With respect to claim 7, Ansari teaches:
wherein the heater is electrically insulated from the temperature control arrangement via an insulating layer (thermal interface layer arranged onto an electrical insulator layer, para 48).

14.          With respect to claim 8, Ansari teaches:
wherein the heater is one of a PTC heater, a ceramic heater and a thick film heating element (see coupling interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37; power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37).

15.          With respect to claim 9, Ansari teaches:
wherein a voltage applied to the heater is regulatable via one of a regulating unit of the heater and an upstream DC converter (current/power delivered to electronics assembly and magnetics assembly for power transfer, see regulation//control of heat by dissipating heat through thermal interface and into coolant channel, para 30-35).

16.          With respect to claim 10, Ansari teaches:
wherein the temperature control arrangement is fluidically couplable to a cooling fluid circuit such that at least one of the waste heat of the heater and the waste heat of the at least one charging coil transferred to the cooling fluid in the temperature control arrangement is transferrable, via the cooling fluid flowing in the cooling fluid circuit, to further components during the charging process and outside of the charging process (power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37; see interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37; coolant assembly 30 of Fig 2; see coolant channel to dissipate heat and reduce temperature, para 31-33; see thermal control board, para 48).

17.          With respect to claim 11, Ansari teaches:
a power electronics unit configured to rectify a current provided by the at least one charging coil, the power electronics unit coupled to the temperature control arrangement to transfer heat, wherein the power electronics unit is one of: 
secured to a first coupling side of the temperature control arrangement (see coupling interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37; power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37); 
secured to a second coupling side of the temperature control arrangement disposed opposite the first coupling side (see coupling interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37; power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37); and 
arranged in the at least one channel such that the cooling fluid is flowable around the power electronics unit (power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37; see interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37; coolant assembly 30 of Fig 2; see coolant channel to dissipate heat and reduce temperature, para 31-33; see thermal control board, para 48).

Ansari teaches:
a compensation unit configured to compensate a reactive power in the charging arrangement, the compensation unit coupled to the temperature control arrangement to transfer heat (current/power delivered to electronics assembly and magnetics assembly for power transfer, see regulation//control of heat by dissipating heat through thermal interface and into coolant channel, para 30-35), 
wherein the compensation unit is one of: secured to a first coupling side of the temperature control arrangement; secured to a second coupling side of the temperature control arrangement disposed opposite the first coupling side (see coupling interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37; power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37); and 
arranged in the at least one channel such that the cooling fluid is flowable around the compensation unit (see power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37; see interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37; coolant assembly 30 of Fig 2; see coolant channel to dissipate heat and reduce temperature, para 31-33; see thermal control board, para 48).

Ansari teaches:
a shielding arrangement for shielding electromagnetic interference fields (power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37), the shielding arrangement coupled to the temperature control arrangement to transfer heat (see transfer of thermal energy into coolant from electronics assembly in charging pad, para 38; see heat transfer from induction coil arrangement and into coolant channel, para 53), 
wherein the shielding arrangement is one of: 
secured to a first coupling side of the temperature control arrangement (see interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37); 
secured to a second coupling side of the temperature control arrangement disposed opposite the first coupling side (see interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37); and 
arranged in the at least one channel such that the cooling fluid is flowable around the shielding arrangement (see power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37; see interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2; see thermally conductive plastic, thermal interface, para 30-33, 35-37; coolant assembly 30 of Fig 2; see coolant channel to dissipate heat and reduce temperature, para 31-33; see thermal control board, para 48).

20.          With respect to claim 14, Ansari teaches:
a field guiding arrangement configured to guide electromagnetic fields to the charging arrangement, the field guiding arrangement coupled to the temperature control arrangement to transfer heat (see power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37), 
wherein the field guiding arrangement is one of: 
secured to a first coupling side of the temperature control arrangement (see interfaces between electronics assembly, magnetics assembly, and coolant assembly, Fig 2); 
secured to a second coupling side of the temperature control arrangement disposed opposite the first coupling side (see thermally conductive plastic, thermal interface, para 30-33, 35-37); and 
arranged in the at least one channel such that the cooling fluid is flowable around the field guiding arrangement (coolant assembly 30 of Fig 2; see coolant channel to dissipate heat and reduce temperature, para 31-33; see thermal control board, para 48).

21.          With respect to claim 15, Ansari teaches:
(see thermally conductive plastic, thermal interface, para 30-33, 35-37).

22.          With respect to claim 16, Ansari teaches:
 a component coupled to the temperature control arrangement to transfer heat; and a turbulence insert arranged in the at least one channel in an area of the component (see thermal interface for absorbing and distributing heat from/across the electrical component and the magnetic component, para 45).

23.          With respect to claim 17, Ansari teaches:
wherein the heater includes a regulating unit configured to regulate a voltage applied to the heater (see current/power delivered to electronics assembly and magnetics assembly for power transfer, see regulation//control of heat by dissipating heat through thermal interface and into coolant channel, para 30-35).

24.          With respect to claim 18, Ansari teaches:
a DC converter arranged upstream of the heater configured to regulate a voltage applied to the heater (convert wireless power into electrical power for charging a battery of a vehicle, Abstract).

25.          With respect to claim 19, Ansari teaches:
wherein the component is one of: 
(see heat generated by the magnetics assembly parts, para 42); 
the charging arrangement (see induction charging pad for charging an electric vehicle, Abstract, para 13, 29, see induction charging coil, para 13, 36); 
a power electronics unit configured to rectify a current provided by the at least one charging coil (see electrical current received at transmission line and transferred to wireless charging coil to charge a battery of a vehicle, para 29, see convert wireless power into electrical power for charging a battery of a vehicle, Abstract); 
a compensation unit configured to compensate a reactive power in the charging arrangement (see convert wireless power into electrical power for charging a battery of a vehicle, Abstract); 
a shielding arrangement for shielding electromagnetic interference fields (see electrical isolation barrier, para 45); and 
a field guiding arrangement configured to guide electromagnetic fields to the charging arrangement (see power transferred via magnetic fields and received at receiving coil, para 26; see shielding to protect EM fields from other components and transfer/heat other than to charging arrangement, para 13, 22-25, 30-33, 35-37).

26.          With respect to claim 20, Ansari teaches:
(see induction charging pad for charging an electric vehicle, Abstract, para 13, 29), comprising: 
a flat temperature control arrangement including at least one channel through which a cooling fluid is flowable (see coolant assembly 30 of Fig 2; see coolant channel to dissipate heat and reduce temperature, para 31-33; see thermal control board, para 48); 
a flat charging arrangement including at least one charging coil inductively couplable to an external primary coil such that a battery of a vehicle is chargeable during a charging process (see source induction coil, Abstract; para 13, 26), 
the charging arrangement coupled to the temperature control arrangement such that a waste heat of the at least one charging coil is transferable to the cooling fluid during the charging process (see transfer of thermal energy into coolant from electronics assembly in charging pad, para 38; see heat transfer from induction coil arrangement and into coolant channel, para 53); 
a heater defined by a plurality of electrically interconnected individual heating elements (see magnetics assembly, containing a plurality of parts, including at least bottom and top walls, which are heated, and then that heat is transferred away from the magnetics assembly and into the coolant and out the coolant channel, para 32-35; see heat generated by the magnetics assembly parts, para 42), 
the heater coupled to the temperature control arrangement such that a waste heat of the heater is transferable to the cooling fluid during the charging process and (see thermal coupling between magnetics assembly and coolant and coolant channel; see magnetics assembly, containing a plurality of parts, including at least bottom and top walls, which are heated, and then that heat is transferred away from the magnetics assembly and into the coolant and out the coolant channel, para 32-35; see heat generated by the magnetics assembly parts, para 42); and 
an insulating layer electrically insulating the heater from the temperature control arrangement (see thermal interface layer arranged onto an electrical insulator layer, para 48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851